DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Easley, et al application filed with the Office on 29 October 2020.

Claims 1-3 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 19 January 2021, 20 April 2021, 22 October 2021, and 20 May 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Augustyniak, et al. (US 2007/0236224 A1; hereinafter, “Augustyniak”).

Regarding claim 1, Augustyniak discloses a monolithically integrated sensor assembly is for detecting molecules that are potentially contained in an analyte (Abstract; which reads upon the instantly claimed, “[a] method of target molecule detection”).  Augustyniak teaches a circuit arrangement which uses at least two electrodes, namely at least one sensor electrode and at least one comparison electrode, for the detection of a measurement signal. One of the electrodes is set up and operated as a measuring electrode or sensor electrode, that is to say that this electrode bears a sensor-active layer, which may be a biosensitive or chemosensitive coating ([0080]; which reads on “a first signal from a first working electrode coated with a first recognition element configured to interact with a target molecule, coupled to an electrochemically active component to generate a target-dependent signal when the target molecule interacts with the first recognition element”). In a region surrounding said measuring electrode, an additional electrode, which is also referred to as comparison or difference electrode, is provided, which is likewise in electrical contact with an analyte to be examined, but can supply no or an exactly defined measurement signal on account of its lack of coating or different coating with respect to the measuring electrode ([0080]; reading upon “a second working electrode . . .wherein the second working electrode generates a non-target dependent signal including faradaic and non-faradaic current”).  
  Further, Augustyniak teaches, during a measurement, the comparison electrode carries out the same voltage jump as a measuring electrode. In the case of a comparison electrode, the same disturbing charges as in a measuring electrode will then occur (for example brought about by the charge reversal of the double layer capacitance, undesirable oxidations/reductions of unknown substances in an analyte, etc.). The comparison electrode may have exactly the same geometry as the sensor electrode, so that approximately the same disturbing charge as at the sensor electrodes occurs there ([0081]; which reads upon the limitation “simultaneously obtaining a first signal . . . and a second signal . . . the second signal is indicative of background noise from the sample”).
Augustyniak also teaches a comparison electrode may also be provided with a defined signaling coating, so that a known quantity of charge becomes free there in the case of a voltage jump, which quantity of charge can then be compared with the measurement signal. In this case, the signaling coating of the comparison electrode should not be influenced by a sensor event. Clearly, a "full" sensor signal can be simulated at a comparison electrode having such a defined signaling coating. That is to say that the signal at the comparison electrode is then for example just like that at a sensor electrode at which hybridization events have taken place at (almost) all the catcher molecules ([0087]; which reads upon “a second working electrode coated with a second recognition element, coupled to an electrochemically active component, that does not interact with the target molecule”).
Additionally, Augustyniak teaches formation of a difference between the measurement signal of the sensor electrode and the comparison signal of the comparative electrode can already be carried out in the sensor pixel, that is to say on-chip. The resulting signal, preferably a difference signal formed from the two detected signals mentioned, is then a measure of the pure measurement signal ([0082]; which reads upon “generating a modified signal that is proportional to an instantaneous difference between the first and second signals, wherein the modified signal indicates an amount of the target molecule present in the sample”).

Regarding claim 3, Augustyniak teaches the shared limitations with instant claim 1, as outlined above.  Further, Augustyniak teaches an electrolytic analyte may be applied to an interdigitated electrode arrangement, which implies “a sample cell configured to receive a sample”, a reference electrode (203), and a counter electrode (204) ([0034]).  Augustyniak also teaches a differential amplifier circuit (Figures 15 and 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Augustyniak in view of a published paper by M. Jakubowska (“Signal Processing in Electrochemistry”, Electroanalysis, 23(3): p. 553-572, March 2011; hereinafter, “Jakubowska”).

Regarding claim 2, Augustyniak teaches the limitations of instant claim 1, as outlined above.
Augustyniak does not explicitly teach measuring a baseline current.
However, Jakubowska discloses signal processor pretreatment techniques (1st ¶, 1 Introduction, p. 553), wherein is taught experimental methods may be used for subtracting the residual current. In voltammetry, the background signal obtained previously or simultaneously with the analyte voltammogram may be subtracted from the latter (3rd ¶, 4 Baseline Correction, p. 562).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the baseline correction taught by Jakubowska in the method disclosed by Augustyniak because the accuracy of determining the true peak magnitude and shape in electropherograms depends on the correction of the baseline (Jakubowska, 1st ¶, 4 Baseline Correction, p. 562).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
6 September 2022